In viewing the totality of the circumstances under which the statements of the defendant were obtained (see, People v Anderson, 42 NY2d 35, 38), the voluntariness of the statements in question was established beyond a reasonable doubt (see, People v Yarter, 41 NY2d 830, cert denied 433 US 910). In addition, we are persuaded that even if it is assumed that the defendant did in fact suffer from some form of mental condition, he could still be found to have voluntarily and rationally waived his constitutional rights, having understood the Miranda warnings (see, People v Mathis, 77 AD2d 720).
Furthermore, we find unpersuasive the defendant’s contention that his guilty plea should not have been accepted. Initially, we note that the issue has not been preserved for appellate review as a matter of law (People v Pellegrino, 60 NY2d 636). Second, the claim is without merit. Two psychiatrists testified at the Huntley hearing that the defendant understood the charges against him and was fit to proceed. Although the defendant acted against the advice of his counsel in pleading guilty, he may well have saved himself from many additional years of imprisonment in doing so. We find that the court properly conducted the plea allocution, especially as there is no uniform mandatory catechism to be followed in taking a defendant’s guilty plea (see, People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067).
*812Finally, we decline to modify the sentence imposed. Thompson, J. P., Bracken, Lawrence and Fiber, JJ., concur.